DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The line numbers used in this section refer to the line counts of the individual claims.
Claim 4 is objected to because of the following informalities:  
Claim 4, line 4: “based on the angular deviation and Sigmoid curve” should read -- based on the angular deviation and a Sigmoid curve --, since it becomes clear when isolating the language structure that the format is improper.  For example, if the language is intended to indicate “based on the … Sigmoid curve”, then it raises an antecedent issue.  Further, if the language is intended to indicate “based on … Sigmoid curve”, then “based on … Sigmoid curvature” would be more appropriate.
Appropriate correction is required.
Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: position orientation calculation unit … in claims 1 and 2, moving target calculation unit … in claims 1, 2, and 5, moving target shift unit … in claims 1-5, velocity calculation unit … in claim 2, first target calculation unit … in claim 2, second target calculation unit … in claim 2, target path calculation unit … in claim 5, steering angle calculation unit … in claim 5, and steering angle correction unit … in claims 5 and 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specification interpretations of the structure is as follows:
Paragraph [0033] of the specification refers to a CPU performing the main processing steps of the Fig. 5 flowchart, which is the execution of instructions representing the position orientation calculation unit (S2 and S3), the moving target calculation unit (S4 and S5), the moving target shift unit (S7 and S9), the velocity calculation unit (S2), the first target calculation unit (S6), the second target calculation unit (S6), the target path calculation unit (S9), steering angle calculation unit (S10), and the steering angle correction unit (S11).  Each of these units is interpreted from the 
Claim Rejections - 35 USC § 112
The line numbers used in this section in regards to locations in the claims refer to the line counts of the individual claims.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, lines 4-5, recites the limitations "the position of the moving body and the moving target shifted by the moving target shift unit”.  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, examiner has interpreted that “the position of the moving body and the moving target shifted by the moving target shift unit” in claim 5, lines 4-5, is intended be -- a position of a moving body and a position of the moving target shifted by the moving target shift unit --, since “the positon of the moving body” and “the position of … the moving target 
Claim 6 is rejected for the same reasons as above based on its dependency on claim 5.
Claim 6, line 3, recites the limitation "the Sigmoid curve”.  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, examiner has interpreted that “the Sigmoid curve” in claim 6, line 3, is intended be -- a Sigmoid curve --, since claim 6 does not depend on claim 4, where “Sigmoid curve” is recited in line 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al. (US 2006/0106496; of record in IDS; hereinafter Okamoto).
Regarding claim 1, Okamoto discloses: 
A moving body having a movement unit, the moving body moves following a target by the movement unit, (Fig. 9-10, elements 1 and 2; Fig. 13-Fig. 15; and para. [0075]-[0078]: A mobile robot (2) is a moving body having mobile mechanisms (2b) for moving the robot (i.e. a movement unit), controlled by control apparatus (2b) (i.e. a movement control unit) to cause the wheels to follow the path of an accompanied target (1) (i.e. a target).)
the moving body (Fig. 9, element 1) comprising:
a distance measurement unit for measuring the target; (Fig. 9, element 2c, Fig. 10, elements 1, 2, “d”, and “L”; and para. [0075]-[0077]: Actual coordinate positions of both the robot and the target are measured, movement directions of the robot (1) and the target (2) are determined from this data, and relative clearance distances “d” and “L” are established between the robot (1) and the target (2) (i.e. different distances to the target from the robot are known).)
a position orientation calculation unit for calculating position and orientation of the target based on a plurality of distance measurement data measured by the distance measurement unit; (Fig. 9-10, elements 1 and 2; Fig. 13-Fig. 15; para. [0075]-[0078]; para. [0080]:  Movement direction (i.e. a directional orientation) is determined from position, distance, and velocity measurements and through a coordinate measuring system for a mobile robot (2) and an accompanied target (1).  A determined unit vector in a velocity direction is equivalent to a target orientation.)
a moving target calculation unit for calculating a moving target of the moving body with respect to the target based on a calculation result obtained by the position orientation calculation unit; (Fig. 3, Fig. 4, and para. [0014]-[0015]: General examples of robot path generation in the art show that a movement path based on a tracked object requires comparison to the object being tracked and followed, forming moving target points relative to the target for maintaining a path.  Fig. 9, elements 1, 2, and 2f; Fig. 10; Fig. 13-Fig. 15; para. [0023]; para. [0075]-[0078]; and para. [0089]: A movement path is generated by calculator (2f)  (i.e. a moving target calculation unit) based on the determined path of a tracked target, and the moving targets generated for the robot’s path maintain a path that is consistently parallel with path of the target.  The target path/orientation and location and the robot path/orientation and location are known from obtained positional and velocity information.)
a moving target shift unit for shifting the moving target to a target side based on an angular deviation formed by an orientation of the moving body and the orientation of the target calculated by the position orientation calculation unit; (Fig. 9, elements 1, 2, 2b, 2g, and 2f; Fig. 10, and
a movement control unit for controlling the movement unit so that the moving body moves to the moving target shifted by the moving target shift unit. (Fig. 9, elements 2b and 2g; Fig. 10 and Fig. 13, elements 1, 2, and “d”; Fig. 15, elements 1, 2, “LR” and “LT”; para. [0075]; para. [0089]; and para. [0093]: Control apparatus (2g) controls mobile mechanisms/movement wheels (2b) (i.e. a movement unit) of a mobile robot (2) to follow a path that is a parallel to a tracked accompanied target (1).  This parallel following of the target path requires the use of shifted moving target locations, which are shifted in order to maintain a parallel path at appropriate distance “d” from the target when the path varies from being straight.)
Regarding claim 3, Okamoto discloses:
The moving body according claim 1, 
wherein the moving target shift unit shifts the moving target to the target side in a direction orthogonal to the orientation of the target calculated by the position orientation calculation unit. (Fig. 13-Fig. 15; and para. [0023]; para. [0077]-[0078]; para. [0080]; para. [0089]; and para. [0091]-[0097]: 
Regarding claim 4, Okamoto discloses:
The moving body according to claim 1,
wherein the moving target shift unit calculates a shift amount of the moving target based on the angular deviation and Sigmoid curve. (Fig. 13-Fig. 15; para. [0023]; para. [0077]-[0078]; para. [0080]; para. [0089]; and para. [0091]-[0097]: The robot/moving body tracks a target in order to move parallel to the movement direction of the target, which causes a shifting of the moving target to the target side when the moving target no longer provides the robot with a path that is parallel to the target.  This is shifting the moving target such that the angular deviation of the robot orientation becomes zero in order to keep the robot parallel with the target.  Fig. 26; para. [065]; para. [0124]; and para. [0130]: In a tracking scenario which involves environmental obstacles, the lateral distance from the robot/moving body the tracked target is adjusted in order to avoid obstacles, forming a Sigmoid path or S-curve.  This avoidance occurs as a part of overall robot movement along with movement accommodating a shift amount of the moving target based on the angular deviation between the robot and the target, so the resultant robot movement is a Sigmoid curve additionally guided by an angular deviation.)
Regarding claim 7, Okamoto discloses:
The moving body according to claim 1,
wherein the movement control unit moves the moving body so as to move following the target in the right front or the left front of the target. (Fig. 13; and para. [0091]-[0092]: Multiple embodiments for the positional relationship between the target following robot (i.e. moving body) and the target being followed include the robot following to the front right or the front left of the target, as depicted in Fig. 13.)
Regarding claim 8, Okamoto discloses:
The moving body according to claim 1,
wherein the movement unit moves the moving body with a non-holonomic movement unit. (Fig. 14; Fig. 15; and para. [0095]-[0097]: Fig. 14 demonstrates movement of a target following robot (i.e. a moving body) that appears to be holonomic in nature (i.e. having a direct path).  However the actual path of the robot following a target is exemplified in Fig. 15, which is non-holonomic (i.e. having an indirect curved path), due to filters being applied in order to smooth out the robot’s movement.)
Allowable Subject Matter

Claims 5-6 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2 and 5-6 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Okamoto, as applied to rejected base claim 1, does not disclose the following limitations as a whole:
The moving body according to claim 1, further comprising a velocity calculation unit for calculating a velocity of the target based on a plurality of distance measurement data measured by the distance measurement unit,
wherein the moving target calculation unit comprises a first target calculation unit for calculating a first moving target for the moving body based on the position and orientation of the target calculated by the position orientation calculation unit and a second target calculation unit for calculating a second moving target for the moving body based on -9-New U.S. Patent Applicationthe first moving target calculated by the first target calculation unit and the velocity of the target calculated by the velocity calculation unit, and
wherein the moving target shift unit shifts the second moving target to the target side as the moving target.” as recited in claim 2 of the application. 
Okamoto discloses that the position and orientation of a tracked target are utilized to correct the path of a robot to be parallel with the tracked target path.  In doing so, the robot moving target is shifted from a previous value that allowed the parallel following of the tracked target path to a modified moving target that allows the parallel following of a modified target path.  While velocity is calculated for this process, the velocity is utilized to determine a velocity vector of the target equivalent to a traveling direction or orientation, and then the position and velocity vector are utilized to determine a real-time moving target for the robot.  Velocity and orientation are essentially merged as a single parameter (i.e. velocity vector) to be used with a position parameter in order to determine both an initial/first moving target and a modified/second moving target in the same way.  Okamoto also discloses shifting a moving target towards the target/target side.  However, Okamoto does not disclose a process by which position and orientation of a target are utilized to establish a first moving target and then the velocity of the target is applied to the first moving target in order to establish a second moving target, which is then used as the moving target.  This is a key difference from Okamoto, for which 
Shintani Kazuhiro et al. (JP 2008-234404; of record in IDS; hereinafter Kazuhiro), as other closely related prior art, teaches a process for correcting a course of a robot following a target.  Kazuhiro teaches the measuring of a tracked target speed/velocity and a tracking robot speed/velocity as parameters to be used to determine a moving target position.  However, for similar reasons as above, Kazuhiro does not teach a relationship between position, orientation, and velocity for determining a first and second moving target position as claimed.   No additional prior art could be found to apply to these limitations.
Okamoto, as applied to rejected base claim 1, does not disclose the following limitations as a whole:
“The moving body according to claim 1, further comprising:
a target path calculation unit for calculating a target path for the moving body based on the position of the moving body and the moving target shifted by the moving target shift unit;
a steering angle calculation unit for calculating a steering angle for the moving unit based on a midpoint on the target path calculated by the target path calculation unit; and
a steering angle correction unit for correcting the steering angle calculated by the steering angle calculation unit based on a lateral deviation of the moving target calculated by the moving target calculation unit or the moving target shifted by the moving target shift unit and the position of the moving body.” as recited in claim 5 of the application. 
Okamoto discloses that the position and orientation of a tracked target are utilized to correct the path of a robot to be parallel with the tracked target path.  In doing so, the robot moving target is shifted from a previous value that allowed the parallel following of the tracked target path to a modified  for the moving unit based on a midpoint on the target path is disclosed, which is initially required by the limitations of claim 5 before any steering correction can even be performed, based on the additionally claimed criteria.  
Kazuhiro, as other closely related prior art, teaches a process for correcting a course of a robot following a target.  However, for similar reasons as above, Kazuhiro does not teach a steering angle and steering correction method that is equivalent to the claimed limitations.   No additional prior art could be found to apply to these limitations.
Claim 6 is allowable due its dependency on claim 5, which contains the above allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Gonzalez-Banos et al. (US 2004/0073368) teaches an observer robot tracking an unpredictable target.
Sakai et al. (US 2006/0184274) teaches a robot following a human target based on a measured range and orientation.
Choi et al. (US 2018/0181137) teaches a robot following a human through curved pathways.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/M.B./
Examiner, Art Unit 3663

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        12/29/2021